Citation Nr: 0210055	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  01-04 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disability, 
claimed as secondary to service-connected avulsion fracture 
of the lateral right malleolus with traumatic arthritis. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel
INTRODUCTION

The veteran had active service from November 1963 to 
September 1966.  His service connection claim comes before 
the Board of Veterans' Appeals (the Board) on appeal from an 
April 2000 rating decision of the Department of Veteran's 
Affairs (VA) Regional Office in Nashville, Tennessee (the 
RO). 

The veteran testified before the undersigned Board Member at 
a personal hearing which was held at the RO in April 2002.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.


FINDING OF FACT

The veteran has been diagnosed with degenerative disc disease 
of the lumbar spine, which has been medically related to his 
service-connected avulsion fracture of the lateral right 
malleolus with traumatic arthritis.


CONCLUSION OF LAW

The veteran's degenerative disc disease of the lumbar spine 
is proximately due to, or the result of, his service-
connected avulsion fracture of the lateral right malleolus 
with traumatic arthritis.  38 C.F.R. § 3.310 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's contention that he 
has a low back disability as a result of his service-
connected avulsion fracture of the lateral right malleolus 
with traumatic arthritis.  

The Board will first review the pertinent law and VA 
regulations, discuss the evidence as found in the claims file 
with respect to the veteran's back disability, and then 
proceed with an analysis of the issue on appeal.  

Relevant Law and Regulations

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West Supp. 2001)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of the claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  The veteran was notified of this 
regulatory change in the statement of the case issued in 
April 2001.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of these claims has proceeded in 
accordance with the provisions of the law and regulations. 

(i.) Notice

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in an April 2000 letter and rating decision of the evidence 
needed to substantiate his claim, and he was provided an 
opportunity to submit such evidence.  Moreover, in an April 
2001 statement of the case, the regional office notified the 
veteran of regulations pertinent to service connection 
claims, informed him of the reasons for which it had denied 
his claim, and provided him additional opportunities to 
present evidence and argument in support of his claim.  The 
Board finds that the foregoing information provided to the 
veteran specifically satisfies the requirements of 38 
U.S.C.A. § 5103 of the new statute in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claim for service connection.  Under these circumstances, 
the Board finds that the notification requirement of the VCAA 
has been satisfied.  

(ii.) Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 

After having reviewed the record, the Board is of the opinion 
that VA complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence.  The veteran's service 
medical records are included in the claims file, as are 
private medical reports.  In addition, the veteran was 
afforded a VA examination in March 2001.  All known and 
available service, private, and VA medical records have been 
obtained and are associated with the veteran's claim file.  
The veteran does not appear to contend otherwise.    

The Board additionally notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his claim. 

In short, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable regulatory changes published 
to implement that statute.  

Service connection - in general

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 
38 U.S.C.A. § 1110, 1131 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2001).

Service connection - on a secondary basis

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (2001). 

Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  See 
38 U.S.C.A. § 7104 (West Supp. 2001).  When there is an 
approximate balance of the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  

Factual Background

The veteran's medical records are included in the claims 
file.  The veteran's November 1963 induction examination 
listed no complaints, treatment, or diagnosis of any back 
disability or back pain.  During service, the veteran 
reported having back pain in January 1966.  At separation, no 
complaints, treatment, or diagnosis of any back disability or 
back pain was noted.  

In March 1964, the veteran sustained a fracture of his right 
ankle.  In 1968, it was noted that he was bearing most of his 
weight on his left leg.  In an October 1976 VA rating 
decision, service connection was granted for residuals of 
avulsion fracture of the lateral right malleolus.   

VA outpatient treatment reports dated August 1995 to January 
2000 are of record.  In January 1999, the veteran sought 
treatment for low back pain.  He reported that he had been 
told that his back pain due to his ankle problems.  He 
asserted that he had intermittent low back pain for years.  
Following an examination, the veteran was found to have 
mechanical low back pain.  A January 2000 X-ray of the 
veteran's back revealed degenerative joint disease of the L5 
spine.  

November 1997 treatment records from D.G.W., D.C. are 
included in the claims file.  At that time, the veteran 
complained of low back pain beginning three years prior.  An 
X-ray revealed degenerative disc disease at the L5-S1 level 
with advanced spurring at other segments.  In a January 1999 
letter, Dr. W. asserted that he had treated the veteran for a 
lumbosacral spinal condition.  He indicated that the veteran 
had a limited range of motion of the right ankle due to a 
prior ankle fracture that was interfering with his normal 
gait.  Dr. W. felt that the abnormal ankle function produced 
abnormal biomechanics of the lumbar spine.  He indicated that 
it was one of the contributing factors causing the veteran to 
have frequent episodes of lumbar spinal problems.  
Specifically, he stated that the veteran's abnormal 
mechanical joint dysfunction contributed to his acute 
episodes of lumbar spinal pain.  In his opinion, the 
veteran's prior ankle fracture interfered with the 
biomechanics of his lower extremity, ultimately adding 
increased problems to the veteran's lumbar spine.  

A letter from F.M.F., M.D., received in December 1999, 
reflected that Dr. F. had treated the veteran for severe back 
pain.  Dr. F. reported that the veteran had a history of an 
ankle fracture and back pain accentuated by his standing for 
prolonged periods of time.  Dr. F. stated that the veteran's 
back pain was "probably related to the change in gait which 
he incurred because of his ankle injury."  

The veteran was afforded a VA physical examination in March 
2001.  The claims file was reviewed in conjunction with the 
examination.  The veteran reported that he suffered from back 
pain which began roughly 10 years prior, and had gotten 
increasingly worse since that time.  Upon examination, the 
veteran was observed to have a slight right-sided limp and 
mild degenerative changes of the lumbar spine.  The veteran 
was diagnosed with moderately severe degenerative disc 
disease of the lumbar spine with chronic low back pain.  The 
examiner recalled the veteran's slightly altered gait with a 
slight right-sided limp and opined that such a condition may 
be a possible contributing factor to his low back pain.  

The veteran provided testimony at a hearing which was chaired 
by the undersigned Board member in April 2002.  The veteran 
stated that he had never sustained a back injury and that he 
initially had been diagnosed with degenerative disc disease 
in 1997.  He asserted that he had been informed by Dr. W. 
that his back disability had been caused by the residuals of 
his prior ankle fracture. 

Analysis

The veteran is seeking service connection for a low back 
disability, diagnosed as degenerative disc disease of the 
lumbar spine, as secondary to his service-connected avulsion 
fracture of the lateral right malleolus with traumatic 
arthritis.  For reasons and bases to be explained below, the 
Board concludes that the veteran's current back disability is 
proximately due to, or the result of, his service-connected 
right ankle disability.  

In order to prevail on the issue of entitlement to secondary 
service connection, the following analysis applies.  There 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

The veteran's pertinent medical history has been 
recapitulated above.  The veteran has been service-connected 
for an avulsion fracture of the lateral right malleolus with 
traumatic arthritis.  In November 1997, he was diagnosed with 
degenerative disc disease of the lumbar spine; that diagnosis 
was corroborated by the March 2001 VA examiner.  A January 
2000 X-ray showed degenerative joint disease of the L5 spine.  
The evidence thus demonstrates that the veteran currently has 
a low back disability, and the first element of the Wallin 
analysis has been satisfied.  In addition, it is 
uncontroverted that the veteran has a service-connected right 
ankle disability.  Wallin element (2) has also been met.  

The question which must be answered by the Board is whether 
the veteran's low back disability is proximately due to, or 
the result of, his service-connected right ankle disability.  
In that connection, there are three medical nexus opinions of 
record that indicate that his low back disability is, in 
fact, a result of his service-connected right ankle 
disability.  In a January 1999 letter, Dr. W. stated that the 
veteran's prior ankle fracture interfered with the 
biomechanics of his lower extremity, ultimately adding 
increased problems to his lumbar spine.  He maintained that 
his service-connected ankle disability "contributed to his 
acute episodes of lumbar spinal pain."  In addition, in 
December 1999, Dr. F. noted the veteran's severe back pain 
and asserted that it was "probably related" to the change 
in gait that the veteran incurred as a result of his ankle 
injury.  Finally, in March 2001, following a review of the 
claims file and a physical examination, the VA examiner 
stated that the veteran's altered gait and right-sided limp, 
as a result of his prior ankle injury, may be "a possible 
contributing factor" to his low back pain.  There is no 
medical opinion to the contrary.   In short, there are 
uncontradicted medical opinions which relate the veteran's 
low back disability to the his service-connected right ankle 
disability.  All three parts of the Wallin test have been 
met.

For the reasons and bases expressed above, the Board 
concludes that the evidence of record supports a grant of 
service connection for degenerative disc disease of the 
lumbar spine as secondary to the veteran's service-connected 
avulsion fracture of the lateral right malleolus with 
traumatic arthritis.  The appeal is accordingly allowed.

ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, secondary to service-connected 
avulsion fracture of the lateral right malleolus with 
traumatic arthritis, is granted.  



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

